The question is, whether the property at the time of the attachment was legally attachable by the Marshal. This must depend upon the construction to be given to the 15th section of "An Act prescribing the forms of writs and the manner of serving them." (Digest of 1844, p. 117,) which enacts that "Personal estate when mortgaged and in the possession of the mortgagor, and while the same is redeemable, may be attached on mesne process or execution against the mortgagor in the same manner as his other personal estate." *Page 310 
By section 19 of the above Statute, it is provided that the plaintiff in the attachment may redeem the mortgaged estates in the same manner as the mortgagor might have done, and in case of such redemption, shall have the same lien for the amount paid as the mortgagee had; and section 20 provides that "If the mortgage be not redeemed by the plaintiff (or sold as provided by Act,) before the time of redemption expires, the attachment shall become void."
Both the 15th and 20th sections refer to a time of redemption, beyond which the attachment cannot be made originally, or if made, upon the expiration of which it becomes absolutely void unless the mortgage be actually redeemed. Upon examination of the statutes there is but one time any where limited for the redemption of mortgages of personal property, and that is contained in the 7th section of the act concerning mortgages of real and personal estate. (Digest, p. 199.) It provides that "when the condition of any mortgage of personal property has been broken, the mortgagor or person holding under him, may redeem the same within sixty days thereafter, unless sold within that time in pursuance of the contract between the parties."
And the next section, the 8th of the same statute, points out the manner in which the mortgagor may redeem, viz: "by paying or tendering to the mortgagee the amount due upon the mortgage, with all lawful charges and expenses incurred in the care and custody of the property;" and upon making such tender, the mortgagor becomes entitled to the property, and if possession be withheld by the mortgagee becomes entitled to his writ of replevin to regain it. *Page 311 
Before the passage of this statute, after condition broken, the mortgagor's right to redeem was in equity only, and since he had a mere equity, he had no attachable interest. But by this statute he has given him a right at law to redeem for the period of sixty days after condition broken, and by the statute giving the attachment of property mortgaged, the plaintiff in the attachment is substituted to the mortgagor's right to this extent and no farther.
So that notwithstanding the failure to perform the condition, the mortgagor still has for a period of sixty days, and no more, a legal interest in the property; and this we apprehend was precisely what the legislature intended to make attachable — the property while and so long as it remained the mortgagor's at law, and before it became reduced to a mere equity.
We cannot doubt, therefore, that since the sixty days had expired after the breach of the condition, before the levy of the execution, although the property remained in the mortgagor's possession, that the attachment was void: that the time of redemption within the meaning of the act giving a right to attach property mortgaged had at the time of the attachment expired, and the right of the plaintiff in the attachment to redeem barred.
It was urged in the argument of the cause by the defendant, that the sixty days do not begin to run from the time of the failure to perform the condition; that for this purpose the condition is not broken, or should not be deemed broken, until the mortgagee should have made his election to take advantage of the forfeiture, by taking possession for condition broken, which the plaintiff in this cause has not done. *Page 312 
Upon this point we may say, that if it were so, it would become necessary in every case, in order to avoid an attachment, that the property should be taken from the mortgagor's possession, and it is hardly presumable that the mortgagee would return again to his debtor property which, for his own security, he had found necessary to take from him, or, that the legislature intended to provide for any such remote contingency. The statute proceeds upon the presumption that the mortgagor will be in the possession of the property, and suffered by the mortgagee so to remain, after his, the mortgagor's right to redeem has expired; for the right to attach is made to depend upon the fact, whether or not the mortgagor in possession has a right at law to redeem.